EXHIBIT 99.1 Crexendo Reports Third Quarter 2012 Financial Results PHOENIX, November 5, 2012 (GLOBE NEWSWIRE) Crexendo, Inc. (NYSE MKT:EXE), a hosted services company that provides e-commerce software, website development, web hosting, search engine optimization, link building, hosted telecommunication services and broadband internet for businesses and entrepreneurs, today reported financial results for its third quarter ended September 30, 2012. Third Quarter 2012 Compared to 2011 Net loss for the third quarter of 2012 was $806,000 or $0.08 per diluted common share, compared to net income of $4,507,000 or $0.42 per diluted common share in the prior year quarter. Loss before income tax provision for the third quarter of 2012 was $796,000 compared to income of $4,546,000 in the prior year quarter. The income tax provision for the third quarter of 2012 was $10,000, compared to an income tax provision of $39,000 in the prior year quarter. Cash provided from operations for the nine month period ended September 30, 2012 was $248,000 compared to cash used for operations of $3,089,000 for the prior year quarter. As of September 30, 2012, cash, cash equivalents, and restricted cash were $9,604,000 working capital was $8,707,000, and working capital excluding deferred revenue was $12,941,000. Total current and long-term trade receivables were $5,046,000 as of September 30, 2012. Segment Results StoresOnline Revenue for the third quarter of 2012 decreased 68% to $3,055,000 compared to $9,542,000 for the prior year quarter.Total segment operating expenses decreased 72% to $791,000 compared to $2,850,000 for the prior year quarter. Segment other income, primarily related to interest on the collection of accounts receivable for the third quarter of 2012 decreased 67% to $406,000 compared to $1,241,000 in the prior year quarter. Total segment income before income taxes for the third quarter of 2012 decreased 66% to $2,670,000 compared to $7,933,000 in the prior year quarter. Crexendo Web Services Revenue for the third quarter of 2012 decreased 11% to $575,000, from $648,000 in the prior year quarter. Web Services backlog, which is anticipated to be recognized within the next twelve months, was $904,000 at September 30, 2012 compared to a backlog of $1,135,000 at September 30, 2011. Total segment operating expenses for the third quarter of 2012 increased 19% to $1,406,000 compared to $1,185,000 in the prior year quarter. The increase in segment operating expenses is primarily due to higher expenses associated with the increase in our sales representatives. Total segment operating loss increased 55% to $831,000 compared to $537,000 in the prior year quarter. Crexendo Network Services Revenue for the third quarter of 2012 increased 352% to $235,000 from $52,000 in the prior year quarter. Network Services backlog, which is anticipated to be recognized within the next thirty-six months, was $2,221,000 at September 30, 2012 compared to no backlog at September 30, 2011. Total Network Services operating expenses for the third quarter of 2012 increased 44% to $827,000 compared to $573,000 in the prior year quarter. The increase in segment operating expenses is primarily related to increased customer support and sales representative’s salaries and benefits and bandwidth costs as revenue in our Network Services segment continues to increase each quarter. Total segment operating loss increased 14% to $592,000 compared to $521,000 in the prior year quarter. Steven G. Mihaylo, Chief Executive Officer, commented, "While we are disappointed with the results, I believe we are still on track to achieve profitability by the end of 2013. I had expected sales to ramp up faster than they have, but for the most part we are operating as anticipated. I am particularly pleased with the fact that we have grown our Network Services backlog to $2M and I fully expect that number will continue to multiply. As we discussed previously, we are essentially in a startup mode and we are operating the Company on that premise. We have the benefit of having an excellent infrastructure including our web building software, which we are utilizing in our University Program. Our telecom products are world class, and we are working to improve our sales processes and infrastructure to increase productivity of our direct sales representatives. We are starting to sign up dealers in our dealer programs and I have high expectations of sales and recurring revenue being derived from that channel. We believe that the dealer program will work as a supplement to our direct sales channel. I am working with our sales management team to continue to improve our training and lead generation. The University Program continues to gain acceptance and we now have three universities teaching on our web builder, with five classes. We expect to have 30 schools and 60 classes on line by the end of 2013 and we also believe there are big opportunities with junior colleges, community colleges, vocational schools, trade schools and high schools, which we will start to address. I have very high expectations of our University Program increasing our brand recognition, leads and cross sell opportunities.” Mihaylo added, “I am very excited by what we are working on. We work on improving our products and services every day. We need to make a few changes to our mobile apps, but when we have that completed, I have expectations that we should be amongst the lowest cost providers in the market with excellent products and services. Our Engineering team continues to add enhancements to our mobile offering and we will enhance our marketing of the product in the summer. We believe this will be a substantial value to our customers and build additional sales. We continue to have very positive feedback from our telecom and web customers and I am convinced that our products and services will be what drive sales, profits and shareholder value. We are watching our expenses very carefully and running a lean and aggressive Company. Our team and I are fully aware of our need to increase shareholder value.” Conference Call The Company is hosting a conference call tomorrow, November 6, 2012 at 8:30 AM EST. The conference call will be broadcast live over the Internet at http://www.crexendo.com. If you do not have Internet access, the telephone dial-in number is 888-427-9419 for domestic participants and 719-325-2323 for international participants. The conference ID to join the call is 3994287. Please dial in five to ten minutes prior to the beginning of the call at 8:30 AM EST. About Crexendo Crexendo is a hosted services company that provides e-commerce software, website development, web hosting, search engine optimization, link building, hosted telecommunication services, and broadband Internet for businesses and entrepreneurs. Crexendo’s services are designed to make enterprise-class hosting services available to small and medium-sized businesses without any capital expense, at affordable monthly rates. Safe Harbor Statement This press release contains forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for such forward-looking statements. The words "believe," "expect," "anticipate," "estimate," "will" and other similar statements of expectation identify forward-looking statements. Specific forward-looking statements in this press release include information about Crexendo (i) continuingto be on track to achieve profitability by the end of 2013; (ii) for the most part operating as anticipated; (iii) Network Services backlog continuingto multiply; (iv) being essentially in startup mode and operating the Company on that premise; (v) having the benefit of an excellent infrastructure; (vi) telecom product being world class; (vii) working to improve its sales process and infrastructure; (viii) havinghigh expectations of sales and recurring revenue being derived from the Dealer channel; (ix) working to continue to improvetraining and lead generation; (x) University Program continuing to gain acceptance; (xi) having a big opportunity with vocational schoolsin the University Program as well as having that program increase name recognition and cross sell opportunities; (xii) improving our products and services every day; (xii)mobile apps allowing it to be amongst the lowest cost providers in the market (xiv) enhancing our marketing of the product in the summer;(xv) products and services will be what drive sales profits and shareholder value, and (xvi) watching its expenses very carefully and running a lean and aggressive Companywith the management team working to increase shareholder value. For a more detailed discussion of risk factors that may affect Crexendo’s operations and results, please refer to the company's Form 10-K for the period ended December 31, 2011 and Forms 10Q for the periods ending March 31, 2012 and June 30, 2012. These forward-looking statements speak only as of the date on which such statements are made, and the company undertakes no obligation to update such forward-looking statements, except as required by law. 2 CREXENDO, INC.AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except par value and share data) (unaudited) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Restricted cash Trade receivables, net of allowance of doubtful accounts of $1,993 as of September 30, 2012 and $3,512 as of December 31, 2011 Inventories Equipment financing receivables 11 - Income taxes receivable Prepaid expenses and other Total Current Assets Certificate of deposit Long-term trade receivables, net of allowance of doubtful accounts of $349 as of September 30, 2012 and $1,949 as of December 31, 2011 Long-term equipment financing receivables 48 - Property and equipment, net Deferred income tax assets, net Intangible assets 24 79 Goodwill Other long-term assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued expenses and other Dividend payable - Deferred income tax liability Deferred revenue, current portion Total Current Liabilities Deferred revenue, net of current portion Other long-term liabilities Total Liabilities Stockholders' Equity: Preferred stock, par value $0.001 per share - authorized 5,000,000 shares; none issued - - Common stock, par value $0.001 per share - authorized 100,000,000 shares; 10,669,201 shares outstanding as of September 30, 2012 and 10,523,078 shares outstanding as of December 31, 2011 11 11 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 3 CREXENDO, INC.AND SUBSIDIARIES Condensed Consolidated Statements of Operations (In thousands, except per share and share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Operating expenses: Cost of revenue Selling and marketing General and administrative Research and development Total operating expenses Income (loss) from operations ) ) ) Other income (expense): Interest income Interest expense - - - (2
